CATERPILLAR FINANCIAL SERVICES CORPORATION POWERNOTES (R) With Maturities of 9 months or more from Date of Issue Registration No. 333-124310 Trade Date: 10/29/07 Filed Pursuant to Rule 424(b)(3) Issue Date: 11/01/07 PRICING SUPPLEMENT NO. 1047 (To Prospectus Supplement dated July 7, 2005 & Prospectus dated May 13, 2005) The Date of this Pricing Supplement:October 29, 2007 CUSIP or Common Code Stated Interest Rate (1) Maturity Price to Public (2) Discounts & Commissions Interest Payment Frequency Survivors Option Yes/No SUBJECT TO REDEMPTION OR REPAYMENT Date and terms of redemption or repayment (including any applicable regular or special record dates) 14912HGC8 4.500% 05/15/10 100% 0.500% Quarterly YES NO Principal Amount Proceeds Dealer 1st Payment Date Day Count $696,000.00 $692,520.00 LaSalle Financial Services, Inc. 02/15/08 30/360 Yield (3) Moody’s /S&P Rating 4.525% A2/A Original Issue Discount Note: YesoNox Total Amount of OID: N/A (1) The interest rates on the PowerNotes ® may be changed by Caterpillar Financial Services Corporation from time to time, but any such change will not affect the interest rate on any PowerNotes ® offered prior to the effective date of the change.Additionally, the total principal amount of PowerNotes ® offered by Caterpillar Financial Services Corporation pursuant to its Prospectus Supplement dated July 7, 2005, and Prospectus dated May 13, 2005, has been increased from $221.391 mm to $971.391 mm.As a result, $970.695 mm new issuance principal amount of the PowerNotes ® remain available for issuance pursuant to the PowerNotes ® Prospectus Supplement dated July 7, 2005. (2) Expressed as a percentage of aggregate principal amount.Actual Price to Public may be less, and will be determined by prevailing market prices at the time of purchase as set forth in the confirmation sheet. (3) Yields are quoted on a semi-annual bond equivalent yield basis.
